Citation Nr: 1813899	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-38 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for rectal cancer.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran had active service from December 1953 to December 1957.  He died in September 2013.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a December 2009 rating decision of the RO in St. Petersburg, Florida.  The RO in St. Petersburg, Florida has jurisdiction of this matter.

In February 2017, the Appellant testified before the undersigned Veterans Law Judge in a hearing held at the RO. A transcript of that hearing is of record.

At her February 2017 hearing, the Appellant, through her representative, made an oral motion to advance the appeal on the Board's docket due to a terminal illness.  The Board grants the motion to advance the appeal on the docket.

To the extent relevant evidence has been received subsequent to the final consideration of the claim by the RO, the Appellant waived RO consideration of that evidence in January 2018 and has otherwise requested adjudication on the merits by the Board.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2017).

At the time of his death, the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for rectal cancer and entitlement to service connection for a left knee disability had been denied by the RO, but had been appealed to the Board.  See September 2009 Rating Decision; December 2009 Rating Decision; May 2010 Statement of the Case; September 2010 Form 9 (perfecting appeal as to both claims).  In December 2013, subsequent to the Veteran's death, the Appellant filed a request for substitution.  The Appellant also filed a copy of her marriage certificate with the RO.  The AOJ correctly determined that the Appellant was an eligible substitute and has adjudicated her claims as substitution claims.  Compare 38 C.F.R. § 3.1000 (a) (decision for accrued benefits must be "based on evidence in the file at date of death") with 38 C.F.R. § 3.1010 (f)(3) (noting right of substitute claimant to submit additional evidence after the original claimant's death).  In accordance with Board practice and the governing regulations, the Board will adjudicate the claims of entitlement to compensation under 38 U.S.C. § 1151 for rectal cancer and entitlement to service connection for a left knee disability in recognition of the Appellant's status as a validly substituted claimant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's VA treating physician was negligent in failing to order tests or consultations with specialists that more likely than not would have resulted in diagnosis of the Veteran's rectal cancer; the negligence at least as likely as not proximately caused additional disability.

2.  In a July 2006 rating decision, the RO denied entitlement to service connection for a left knee disability.  The Veteran did not perfect an appeal of that determination or submit new and material evidence within one year.

3.  Evidence received since the July 2006 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the claim.

4.  The left knee disability the Veteran had during the appeal period did not begin during and was not etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for rectal cancer have been met. 38 U.S.C.A. §§ 1151, 1701, 1703, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2017).

2.  The July 2006 rating decision is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

3.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Compensation under 38 U.S.C. § 1151 for Rectal Cancer

The Appellant, as substitute for the Veteran, seeks entitlement to benefits under 38 U.S.C.A. § 1151 for rectal cancer.  See 38 C.F.R. § 3.1010 (a) ("the substitute may continue the claim or appeal on behalf of the deceased claimant for purposes of processing the claim or appeal to completion").

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  A disability is a qualifying additional disability, if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault.  See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

To be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that the Veteran sustained additional disability and that this additional disability was etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The term "facilities of the Department" includes facilities over which the Secretary has direct jurisdiction, government facilities for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710  (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).

In this matter, the Appellant has alleged a delay in diagnosis of the Veteran's rectal cancer.  The Veteran set forth the relevant facts in admirable detail in his September 2009 submission.  See also July 2009 VA Examination (summarizing medical evidence).  In brief, the Veteran complained of symptoms that were suggestive of rectal cancer beginning as early as September 2005 and continuing until his diagnosis, his VA physicians did not conduct examinations or testing that would have discovered the rectal cancer, and his rectal cancer was eventually diagnosed by a private physician.  More specifically, the Veteran claimed during his life that the treating VA physician failed to timely diagnose the condition, which resulted in greater disability than he would have suffered had the neoplasm been timely diagnosed.  He alleged that he began having rectal bleeding in 2004 that he reported to his VA treating physician(s).  Testing revealed blood in his stool sample in 2005.  A sigmoidoscopy and barium enema were performed in September 2005 that revealed a large external hemorrhoid.  The Veteran claimed to have continued to report excessive rectal bleeding and treatment records document rectal bleeding in 2005, 2006, 2007, and 2008.  During this period, the Veteran alleged no rectal examinations were performed and no other diagnostic examinations were performed which appears consistent with the record.  He went to a private physician who performed a colonoscopy on May 30, 2008.  The procedure revealed the anorectal neoplasm, and he was subsequently treated for that condition including with chemotherapy and radiation.

The only relevant opinions of record are in favor of the claim.

In a July 2009 opinion, a VA examiner opined:  "It is as likely as not that the veteran's current rectal cancer residuals may have been caused by negligence, and error in judgment, on the part of the VA."  While favorable, the opinion contained no rationale and was stated in terms that do not meet the evidentiary standards applicable in this case.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").

Because the July 2009 opinion was insufficient, the Board sought an outside medical opinion (OMO) addressing the pertinent medical questions.  A qualified physician provided that opinion in October 2017.  The October 2017 OMO states:  "It is at least as likely as not...that a physician treating the Veteran should have diagnosed the Veteran's condition and rendered treatment prior to its discovery by a private physician in or around May 30, 2008."  The physician explained that the VA treating physician should have consulted with gastroenterology for a full evaluation of the Veteran's rectal bleeding.  She also "could have" contacted general surgery for an evaluation of a "large hemorrhoid" seen on sigmoidoscopy.  The physician could only speculate as to whether the delayed diagnosis and treatment were the "ONLY" (emphasis in original) cause of the Veteran's death and disability.

The applicable legal standard does not require that negligence on the part of VA be the only cause; rather the requirement is the negligence has "proximately caused" additional disability.  See C.F.R. § 3.361(d).  Importantly, "continuance or natural progress of a disease or injury" will not be considered to have been caused by negligence on the part of VA "unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress."  See C.F.R. § 3.361(c)(3).

The examiner's opinion does not directly address whether the failure to diagnose the Veteran's rectal cancer "proximately caused" the continuance or natural progress" of the rectal cancer.  However, the opinion that the condition should have been diagnosed and the emphasis on the failure to diagnose not being the "ONLY" cause of the Veteran's death or disability, together strongly suggest that the failure to diagnose did contribute to the Veteran's death or disability.  The Board takes note that, as a general principle, cancers (unlike some other static conditions) tend to progress absent treatment.  This fact is sufficiently well known not to require expert testimony.  This fact, together with the opinions of record, strongly suggests the failure to diagnose permitted the unchecked natural progression of the rectal cancer.  While there is some ambiguity in the opinions of record, the Board finds it appropriate to resolve that ambiguity in favor of the Appellant, particularly in the circumstances of this case (i.e., negligent failure to diagnose cancer).  Gilbert, 1 Vet.App. 49, 53-56 (1990).

Resolving all reasonable doubt in favor of the Appellant, the evidence is at least in equipoise regarding whether there was negligence on the part of VA in failing to diagnose rectal cancer and that the negligence resulted in additional disability.  The Appellant's claim of entitlement to compensation under 38 U.S.C. § 1151 for rectal cancer is granted.

Further development may be required regarding determining what additional disability was at least as likely as not due to the failure to diagnose.  The above findings are for purposes of establishing entitlement to compensation, but the Board makes no findings on the nature and severity of any additional disability caused by the failure to diagnose the Veteran's rectal cancer.

II.  New and Material Evidence: Left Knee Disability

The Veteran first claimed entitlement to service connection for a left knee disability in September 2005.  The RO denied the claim in July 2006.  The Veteran filed a Notice of Disagreement.  The RO issued a Statement of the Case in May 2007, but the Veteran did not perfect his appeal by filing a substantive appeal (VA Form 9).  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the July 2006 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

The Veteran filed a new claim, in September 2009, seeking entitlement to service connection for a left knee disability.   The RO denied reopening in a December 2009 rating decision.  The Veteran timely filed a Notice of Disagreement.  The RO issued a Statement of the Case (SOC) in May 2010 which reopened the claim, but denied it on the merits.  Notwithstanding that the claim was reopened by the RO, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and the Appellant.  More importantly, private treatment records were received containing additional diagnoses and suggesting a nexus between the left knee disability the Veteran had during the appeal period and his in-service injury.  See, e.g., June 2010 Letter from Private Physician (discussing the Veteran's left knee condition and suggesting a connection to the in-service injury).

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for a left knee disability is reopened.

III.  Entitlement to Service Connection for a Left Knee Disability

The Appellant, as substitute, seeks service connection for the Veteran's left knee disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Disabilities encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) may be service-connected pursuant to the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology.  During his life, the Veteran was diagnosed with arthritis which is a condition included in the Section 3.309(a) list.  For reasons discussed below, the Board finds that the Veteran did not have a continuity of symptomatology from his period of service until he was first diagnosed with arthritis many decades later.  Because the Veteran did not have a continuity of symptomatology of left knee arthritis, service connection under section 3.303(b) is not warranted.
With respect to direct service connection, the Veteran's and Appellant's etiological opinions are not competent evidence in this case, where diagnosis of the conditions requires diagnostic imaging and/or specialized medical knowledge, training, and experience, and the determination of the cause of the conditions requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  Their statements regarding the injury, observable symptoms, and reports of prior medical treatment have been considered in the context of the competent medical opinions.

The evidence in this case establishes a knee injury in 1955 during the Veteran's service.  Moreover, he was diagnosed with a left knee disability during the pendency of the current claim.  See, e.g., July 2009 Private Imaging Report (diagnosing "Bicompartmental osteoarthritis left knee, mild severity" and "small joint effusion"); June 2006 VA Examination (also diagnosing "early patellofemoral arthritis").  Therefore, the remaining element is a nexus between the Veteran's post-service left knee disability and the in-service injury.

First, a review of the history of the Veteran's knee problems is warranted.  In 1955, the Veteran suffered an acute injury when a tailgate hit his knee.  See July 1955 Chronological Record of Medical Treatment ("he injured his left knee by striking it on attempting to climb aboard a truck. It has been swollen and painful since. He states that it gives way but does not lock. Examination of the knee is essentially negative. There is no tenderness, swelling or increased fluid. No limitation of motion and no abnormal mobility.").  Subsequent to that injury, the Veteran's service treatment records indicate no further treatment or reports of treatment.  December 1957 and November 1961 Reports of Medical Examination both indicate "normal" lower extremities and "other musculoskeletal."  

The medical record is then silent until 2006 when the Veteran sought private medical treatment for knee pain.  January 2006 x-rays of his left knee revealed:  "Arterial atherosclerotic calcifications are present, otherwise negative four views of the knee."  An April 2006 VA progress note recounts the findings of "neg[ative]" x-rays for the left knee other than the "arterial calcification."  The only diagnosis offered at that time was degenerative disc disease of the lumbar spine.  Thereafter, the Veteran had an x-ray in June 2006 that revealed "early patellofemoral arthritis."  See June 2006 VA Examination.  Subsequent medical records continue to show arthritis of the knee, complaints of pain, and other symptoms (e.g., effusion).  Given the silence in the record regarding complaints of pain or documentation of treatment from his discharge in 1957 until roughly fifty (50) years later, the Board finds that there was not a chronicity of symptomatology.  See, e.g., November 1961 Report of Medical Examination (indicating the knee was normal and otherwise failing to document symptoms or any diagnosis related to the left knee).

This finding is also important in evaluating the medical opinions of record.

The June 2006 VA examiner opined that the left knee arthritis was less likely than not "caused by a result of trauma while in the service."  The examiner's opinion was based on the Veteran's medical history and the results of the VA examination, including the findings of "early patellofemoral arthritis."  The VA examiner's opinion is based on an adequate medical history and is adequately explained.  It warrants probative value against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

The only other competent medical opinion of record is that contained in a letter from the Veteran's private treating physician.  The private physician did not directly address the nexus issue in probabilistic terms (e.g., "more likely than not"), but stated:
 
 "[The Veteran] continues to have left knee problems which originally occurred while serving in the military.  The injury occurred 6-15-55.  The patient has continued to suffer from pain, swelling, and instability increasing over the years."  

See June 2010 Letter from Private Physician.  The statement is not entitled to probative weight for several reasons.  First, the statement could also be interpreted as a restatement of the Veteran's lay medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence).  Second, assuming the statement does express the physician's own opinion, as mentioned above, it is not couched in terms of an opinion to any particular degree of certainty.  For an opinion to be entitled to probative value, it must be stated with the requisite degree of certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Due to these factors the letter is not entitled to probative weight as a nexus opinion.

However, there is a third, independent and alternative ground for discounting the probative value of the letter, even assuming it sets forth an opinion to the requisite degree of medical certainty.  The opinion is explicitly based on a continuity of symptoms (e.g., pain) from the in-service injury until the present ("...has continued to suffer from pain...").  This assumed continuity of symptoms is not documented in the medical record, so must be based on the Veteran's lay history.  The Board has weighed the evidence on that issue and determined that there was not a continuity of symptoms from his discharge in 1957 until his first post-discharge diagnosis of a left knee problem in 2006.  See, e.g., November 1961 Report of Medical Examination (indicating the knee was normal and otherwise failing to document symptoms or any diagnosis related to the left knee).  While, interpreting the letter in the light most favorable to the Veteran, the private physician found this lay history consistent with the medical evidence, the Board finds that the greater weight of the evidence is against finding any such continuity of symptomatology.  As noted, 1961 post-service records are silent where ordinarily knee symptoms or conditions would be discussed and documented.  There is also the lack of medical records indicating any symptoms or diagnoses for nearly 50 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider failure to report symptoms for many years).  And, finally, the private physician's opinion fails to provide a rationale other than the Veteran's lay history.

For all these reasons, the Board assigns the private physician's June 2010 letter very little probative weight in favor of finding a nexus between the 1955 injury and the 2006 diagnosis.  See Nieves-Rodriguez, 22 Vet. App. at 304; Owens v. Brown, 7 Vet. App. 429, 433 (1995).

There are no other competent medical opinions of record.

The greater weight of the competent medical evidence is against finding a nexus between the in-service knee injury and the left knee disability present during the appeal period.  The evidence is not in equipoise, but is against the claim.  Gilbert, 1 Vet.App. at 53-56.  The appellant's claim of entitlement to service connection for the Veteran's left knee disability is denied.

IV.  Duties to Notify and Assist

The Appellant has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Appellant has not alleged any deficiencies in the VA examinations or opinions of record relating to the claims addressed above.  Thus, the Board need not discuss any potential issues in regard to the duties to notify and assist.

Further, the Appellant has not alleged any deficiency with the conduct of her Board hearings as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Appellant has not raised that issue before the Board.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for rectal cancer is granted, subject to the laws and regulations governing the award of monetary benefits.

The claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


